             Case 4:21-cv-03306-HSG Document 19 Filed 07/26/21 Page 1 of 2




 1   DAPEER ROSENBLIT
 2   LITVAK, LLP
     William Litvak
 3   (Cal. Bar No. 90533)
 4   11500 W. Olympic Blvd., Suite 550
     Los Angeles, CA 90064
 5
     E: wlitvak@drllaw.com
 6   T: 310-477-5575
 7
     IJH Law
 8   Ignacio Hiraldo, Esq.
     (pro hac vice)
 9
     1200 Brickell Ave.
10   Suite 1950
     Miami, FL 33131
11
     E: IJhiraldo@IJhlaw.com
12   T: 786-496-4469
13
     Attorneys for Plaintiff and Proposed Class
14

15

16
                         UNITED STATES DISTRICT COURT
17                     NORTHERN DISTRICT OF CALIFORNIA
18                                                Case No. 4:21-CV-03306
     SHERRY MORENO, individually
19   and on behalf of all others similarly        CLASS ACTION
     situated,
20                                                NOTICE OF SETTLEMENT
21             Plaintiff,
22
     vs.
23
     SUNRUN, INC.,
24

25             Defendant.
26

27

28

                                             1
             Case 4:21-cv-03306-HSG Document 19 Filed 07/26/21 Page 2 of 2




           Plaintiff Sherry Moreno hereby gives notice that the Parties have reached a
 1

 2   settlement with respect to Plaintiff’s claims.
 3         Plaintiff and Defendant anticipate filing a Stipulation of Dismissal within thirty
 4
     (30) days.
 5

 6

 7   Dated: July 26, 2021
 8   Respectfully submitted,
 9

10

11                                     By:    /s/ Ignacio Hiraldo
12
                                              Ignacio Hiraldo, Esq.
13                                            (pro hac vice)
14                                            IJhiraldo@Hiraldolaw.com
                                              IJH Law
15                                            1200 Brickell Ave.
16                                            Suite 1950
                                              Miami, FL 33131
17                                            E: IJhiraldo@IJhlaw.com
18                                            T: 786-496-4469

19                                            William Litvak (SBN 90533)
20                                            wlitvak@drllaw.com
                                              DAPEER ROSENBLIT LITVAK, LLP
21                                            11500 W. Olympic Blvd. Suite 550
22                                            Los Angeles, California 90064
                                              (t) (310) 477-5575
23

24
                                              Attorneys for Plaintiff and the Proposed
25                                            Class
26

27

28

                                                 2
